DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 17th, 2022 has been entered. Claims 1-17 remain
pending in the application. Applicant’s amendments to the Drawings and claims have overcome
each and every objection previously set forth in the Non-Final Office Action mailed July 15th, 2022. The
Applicant’s amendments to the claims have overcome each and every 112 (b) rejection previously set
forth in the Non-Final Office Action mailed August 17th, 2022. Though the amendment has raised other
issues detailed below.
	Applicant mentions amendments to claims 27 and 28, however claims 27 and 28 are in neither the original application nor the presently amended application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over C. L. Newton
(US Patent No. 3,380,809), hereinafter Newton, in view of Brunner (US 2009/0308083), hereinafter
Brunner.
Regarding claim 1, Newton discloses a method for storing and distributing liquefied hydrogen
using an installation (col. 1, lines 25-27, this invention relates to the liquefication of hydrogen and more particularly to a method of and apparatus for producing liquid hydrogen of high para composition) comprising a storage facility (figure 1d, storage vessel 84) for liquid hydrogen at a predetermined storage pressure (col. 4, lines 53-54, the pressure of the 95% para-hydrogen liquid may be further reduced as desired), a source of gaseous hydrogen (figure 1a, conduit 11, col 2, lines 40-41, fed with normal hydrogen gas through conduit 11), a liquefier (figure 1d, heat exchange device 81) comprising an inlet connected to the source (figure 1d, conduit 79) and an outlet connected to the liquid hydrogen storage facility (figure 1d, conduit 85), the storage facility (figure 1d, item 84) comprising a liquid withdrawal pipe comprising an end connected to the liquid hydrogen storage facility (figure 1d, valve conduit 91) and an end configured to be connected to at least one mobile tank (figure 1d, mobile storage vessel 87 and conduit 89), the method comprising a stage of liquefying gaseous hydrogen supplied by the source and a stage of transferring the liquefied hydrogen to the storage facility (figure 1d, col. 4, lines 48-53, para-hydrogen liquid is passed by the conduit 79 through passageway 80 of heat exchange device 81 wherein the liquid hydrogen is subcooled to about -420 °F and then passed to delivery conduit 82 having a pressure reducing valve 83 by which the pressure of the 95% para-hydrogen liquid may be further reduced as desired).
Further, Newton discloses the invention essentially as claimed as discussed above and further
discloses delivery conduit 82 having a pressure reducing valve 83 by which the pressure of the 95% para-hydrogen liquid may be further reduced as desired (col. 4, lines 51-53).
However, Newton does not expressly disclose wherein the hydrogen liquefied by the liquefier
and transferred to the storage facility has a temperature below the bubble point of hydrogen at the storage pressure and further comprising a stage of transfer of the liquid hydrogen produced by the liquefier directly to the mobile tank (Newton, figure 1d, conduits 82 and 85) at a temperature between the saturation temperature at the pressure of the liquid hydrogen and a temperature above the solidification temperature of the hydrogen, wherein the temperature is between temperature of 15 K and 23. 7 K, which results in a storage pressure of 2.5 bar.
              Brunner, in the same field of endeavor, teaches the typical operating pressure of this storage vessel ranges from 1 bar absolute to 10 bar absolute, and the operating temperatures in the so-called "standard cryogenic operation" range from 20 K (Kelvin) to approximately 30 K. That is, the cryogenic hydrogen, contained in the storage vessel (or more specifically in the inner tank), exhibits these physical values, which lie in the so-called sub-critical range in the pressure density diagram of the hydrogen (pg. 1, paragraph 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Newton by making the temperature below the bubble point of hydrogen at the storage pressure and further comprising a stage of transfer of liquid hydrogen produced by the liquefier directly to the tank at a temperature between the saturation temperature at the pressure of the liquid and a temperature above the solidification temperature of the hydrogen, wherein the temperature is between temperature of 15 K and 23. 7 K, which results in a storage pressure of 2.5 bar as a matter of routine optimization in order to enhance safety in storing the liquid hydrogen by keeping the pressure and temperature within desired suitable range since "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation" (MPEP 2144.05 II A.).
Regarding claim 5, Newton as modified by Brunner discloses the method as claimed in
claim 1 (see the combination of the references used in the rejection of claim 1 above).
Further, Newton discloses the invention essentially as claimed as discussed above and
further discloses delivery conduit 82 having a pressure reducing valve 83 by which the pressure
of the 95% para-hydrogen liquid may be further reduced as desired (col. 4, lines 51-53).
However, Newton does not expressly disclose wherein the liquid hydrogen produced by
the liquefier and transferred to the storage facility has a temperature between the saturation
temperature at the pressure of the liquid hydrogen and the saturation temperature at the pressure of 1.1 bar abs.
Brunner, in the same field of endeavor, teaches the typical operating pressure of this storage
vessel ranges from 1 bar absolute to 10 bar absolute, and the operating temperatures in the so-called
"standard cryogenic operation" range from 20 K (Kelvin) to approximately 30 K. That is, the cryogenic
hydrogen, contained in the storage vessel (or more specifically in the inner tank), exhibits these physical
values, which lie in the so-called sub-critical range in the pressure density diagram of the hydrogen (pg.
1, paragraph 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective
filling date of the claimed invention to modify the method of Newton by making the liquid hydrogen produced by the liquefier and transferred to the storage facility has a temperature between the saturation temperature at the pressure of the liquid and the saturation temperature at the pressure
of 1.1 bar abs as a matter of routine optimization in order to enhance safety in storing the liquid
hydrogen by keeping the pressure and temperature within desired suitable range since “where the
general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or
workable ranges by routine experimentation” (MPEP 2144.05 II A.).
Regarding claim 6, Newton as modified by Brunner discloses the method as claimed in
claim 1 (see the combination of the references used in the rejection of claim 1 above).
Further, Newton discloses the invention essentially as claimed as discussed above and
further discloses delivery conduit 82 having a pressure reducing valve 83 by which the pressure
of the 95% para-hydrogen liquid may be further reduced as desired (col. 4, lines 51-53).
However, Newton does not expressly disclose wherein the liquid hydrogen produced by
the liquefier and transferred to the storage facility has a temperature between the saturation
temperature at the pressure of the liquid hydrogen and the temperature just above the solidification
temperature of the hydrogen.
Brunner, in the same field of endeavor, teaches the typical operating pressure of this storage
vessel ranges from 1 bar absolute to 10 bar absolute, and the operating temperatures in the so-called
"standard cryogenic operation" range from 20 K (Kelvin) to approximately 30 K. That is, the cryogenic
hydrogen, contained in the storage vessel (or more specifically in the inner tank), exhibits these physical
values, which lie in the so-called sub-critical range in the pressure density diagram of the hydrogen (pg.
1, paragraph 4). Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filling date of the claimed invention to modify the method of Newton by making the liquid
hydrogen produced by the liquefier and transferred to the storage facility has a temperature between the saturation temperature at the pressure of the liquid and the temperature just above the
solidification temperature of the hydrogen as a matter of routine optimization in order to enhance
safety in storing the liquid hydrogen by keeping the pressure and temperature within desired suitable
range since “where the general conditions of a claim are disclosed in the prior art, it is not inventive to
discover optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A.).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and Brunner
as applied to claim 1 above, and further in view of Hakamada et al. (US 2015/0068222), hereinafter
Hakamada.
Regarding claim 2, Newton as modified by Brunner discloses the method as claimed in claim 1
(see the combination of the references used in the rejection of claim 1 above), further comprising a
stage of recovery of hydrogen originating from a mobile tank (Newton, figure 1d, conduit 201 leads from
compressor 202 leaving mobile storage vessel 87) the recovered hydrogen having a temperature greater
than the bubble point of hydrogen at the storage pressure (Newton, col. 8, lines 8-9, hydrogen vapor discharged into the conduit 201 from the compressor 202 at about 18 p.s.i.a.). Further, although
Newton does not explicitly disclose the recovered hydrogen having a temperature greater than the
bubble temperature of hydrogen at the storage pressure, Newton does disclose the Hydrogen is a
“vapor” when it is discharged from the mobile storage vessel 87. It is well known in the art that in order
for a liquid to become a vapor it must have a temperature above the “bubble” or “boiling point” at a
particular pressure. Therefore, the use of the term “vapor” by Newton is sufficient structure to meet the
limitation set by claim 2 of the claimed invention.
However, Newton as modified by Brunner does not disclose the recovery stage comprising a
transfer of said recovered hydrogen to the storage facility.
Hakamada, in the same field of endeavor teaches the recovery stage comprising a transfer of
said recovered hydrogen to the storage facility (figure 1, boil-off gas introduction path 17 and storage tanks 19 and 20, abstract, the boil-off gas discharged from a liquid hydrogen storage tank in a liquid
hydrogen transport vessel 16 is introduced into the liquid hydrogen stored within liquid hydrogen
storage tanks 19,20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to modify the method of Newton with the recovery stage
comprising a transfer of said recovered hydrogen to the storage facility of Hakamada. One would be
motivated to make this modification to re-liquefy the boil-off gas so as to reuse as liquid hydrogen
without bringing on any trouble as for operations of the hydrogen liquefier (Hakamada, pg. 1, paragraph
8).
Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton as modified
by Brunner as applied to claim 2 above, and further in view of Hakamada.
Regarding claim 3, Newton and Brunner as modified by Hakamada disclose the method as
claimed in claim 2 (see the combination of references used in the rejection of claim 2 above), wherein,
during the recovery stage, the recovered hydrogen is transferred to the liquid part of the storage facility
(Hakamada, figure 1, boil-off gas introduction path 17 and storage tanks 19 and 20, abstract, the boil-off
gas discharged from a liquid hydrogen storage tank in a liquid hydrogen transport vessel 16 is introduced into the liquid hydrogen stored within liquid hydrogen storage tanks 19,20). The recitation
“wherein, during the recovery stage, the recovered hydrogen is transferred to the liquid part of the
storage facility” is a result of the modification of the references used in the rejection of claim 2 above.
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and Brunner
as applied to claim 2 above, and further in view of Hakamada.
Regarding claim 4, Newton and Brunner as modified by Hakamada disclose the method as
claimed in claim 2 (see the combination of references used in the rejection of claim 2 above).
Further, Newton discloses the invention essentially as claimed as discussed above and
further discloses delivery conduit 82 having a pressure reducing valve 83 by which the pressure
of the 95% para-hydrogen liquid may be further reduced as desired (col. 4, lines 51-53).
However, Newton does not expressly disclose wherein the storage pressure is between 1.05 bar
and 5 bar.
Brunner, in the same field of endeavor, teaches the typical operating pressure of this storage
vessel ranges from 1 bar absolute to 10 bar absolute (pg. 1, paragraph 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the method of Newton by making the storage pressure is between 1.05 bar and 5 bar as a matter of routine optimization in order to enhance safety in storing the liquid hydrogen by keeping the pressure and temperature within desired suitable range since “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A.).
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton as modified
by Brunner as applied to claim 1 above, and further in view of E. E. Reed (US Patent No. 3,210,953),
hereinafter Reed.
Regarding claim 7, Newton as modified by Brunner discloses the method as claimed in claim 1
(see the combination of the references used in the rejection of claim 1 above).
However, Newton as modified by Brunner does not disclose wherein the stage of transferring
the liquefied hydrogen to the storage facility is carried out as soon as the level of liquid in the storage
facility is below a predetermined threshold.
Reed, in the same field of endeavor, teaches wherein the stage of transferring the liquefied
hydrogen to the storage facility is carried out as soon as the level of liquid in the storage facility is below
a predetermined threshold (figure 1, valve 29, receiver tank 27, and liquid level control 31; col. 5, lines 30-32, as the liquid level in 27 is pumped down, valve 29 is opened by liquid level control 31 and more
liquid comes into tank 27).
Therefore, it would have been obvious before the effective filling date of the claimed invention
to modify the method of Newton with the stage of transferring the liquefied hydrogen to the storage
facility is carried out as soon as the level of liquid in the storage facility is below a predetermined
threshold of Reed. One would have been motivated to make this modification to control the liquid level
in the pump head-supplying tank without interfering with the refrigeration cycle (Reed, col. 1, lines 52-
53).
Claim(s) 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton in view of
Brunner and Hakamada.
Regarding claim 8, Newton discloses an installation for storing and distributing liquefied
hydrogen comprising a storage facility for liquid hydrogen (col. 1, lines 25-27, this invention relates to
the liquefication of hydrogen and more particularly to a method of and apparatus for producing liquid
hydrogen of high para composition) at a predetermined storage pressure (col. 4, lines 53-54, the
pressure of the 95% para-hydrogen liquid may be further reduced as desired), at least one mobile tank
(figure 1d, mobile storage vessel 87), a source of gaseous hydrogen (figure 1a, conduit 11, col 2, lines 40-
41, fed with normal hydrogen gas through conduit 11), a liquefier (figure 1d, heat exchange device 81)
comprising an inlet connected to the source (figure 1d, conduit 79) and an outlet connected to the liquid
hydrogen storage facility (figure 1d, conduit 85), the storage facility having an upper part containing hydrogen in gas form and a lower part having a liquid phase (figure 1d, storage vessel 84 shows an upper vapor compartment and a lower liquid compartment) the storage facility (figure 1d, item 84) comprising a liquid withdrawal pipe comprising an end connected to the liquid hydrogen storage facility (figure 1d, valve conduit 91) and an end configured to be connected to the mobile tank (figure 1d, mobile storage vessel 87 and conduit 89).
Further, Newton discloses the invention essentially as claimed as discussed above and further
discloses delivery conduit 82 having a pressure reducing valve 83 by which the pressure of the 95% para-hydrogen liquid may be further reduced as desired (col. 4, lines 51-53).
However, Newton does not expressly disclose that wherein the liquefier is configured in order to
produce and supply the storage facility with hydrogen at a temperature below the bubble point of
hydrogen at the storage pressure.
Brunner, in the same field of endeavor, teaches the typical operating pressure of this storage
vessel ranges from 1 bar absolute to 10 bar absolute, and the operating temperatures in the so-called
"standard cryogenic operation" range from 20 K (Kelvin) to approximately 30 K. That is, the cryogenic
hydrogen, contained in the storage vessel (or more specifically in the inner tank), exhibits these physical
values, which lie in the so-called sub-critical range in the pressure density diagram of the hydrogen (pg.
1, paragraph 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filling date of the claimed invention to modify the installation for storing and distributing
liquefied hydrogen of Newton by making the liquefier produce and supply the storage facility with
hydrogen at a temperature below the bubble point of hydrogen at the storage pressure as a matter of
routine optimization in order to enhance safety in storing the liquid hydrogen by keeping the pressure
and temperature within desired suitable range since “where the general conditions of a claim are
disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine
experimentation” (MPEP 2144.05 II A.).
Further, Newton as modified by Brunner does not disclose and in that the installation comprises
a vaporized gas recovery pipe comprising an end configured to be connected to the mobile tank(s) and an end configured to be connected to the storage facility, in order to transfer this vaporized gas to the storage facility for the purpose of its liquefaction.
Hakamada, in the same field of endeavor teaches and in that the installation comprises a
vaporized gas recovery pipe comprising an end configured to be connected to the mobile tank(s) and an end configured to be connected to the storage facility, in order to transfer this vaporized gas to the storage facility for the purpose of its liquefaction (figure 1, boil-off gas introduction path 17 and storage tanks 19 and 20, abstract, the boil-off gas discharged from a liquid hydrogen storage tank in a liquid hydrogen transport vessel 16 is introduced into the liquid hydrogen stored within liquid hydrogen storage tanks 19,20).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective
filling date of the claimed invention to modify the installation for storing and distributing liquefied
hydrogen of Newton with the recovery stage comprising a transfer of said recovered hydrogen to the
storage facility of Hakamada. One would be motivated to make this modification to re-liquefy the boil-
off gas so as to reuse as liquid hydrogen without bringing on any trouble as for operations of the
hydrogen liquefier (Hakamada, pg. 1, paragraph 8).
Newton further discloses, a third pipe having an end connected to the outlet of the liquefier and
an end configured to be connected directly to the mobile tank(s) (figure 1d, heat exchanger 81 and conduits 82 and 89).
Regarding claim 9, Newton and Brunner as modified by Hakamada disclose the installation as
claimed in claim 8 (see the combination of references used in the rejection of claim 8 above),
Further, Newton discloses the invention essentially as claimed as discussed above and further
discloses delivery conduit 82 having a pressure reducing valve 83 by which the pressure of the 95% para-hydrogen liquid may be further reduced as desired (col. 4, lines 51-53).
However, Newton does not expressly disclose wherein the liquefier is configured in order to
produce and supply the storage facility with hydrogen at a temperature lower by 0.1 to 12 K with
respect to the bubble point of hydrogen at the storage pressure.
Brunner, in the same field of endeavor, teaches the typical operating pressure of this storage
vessel ranges from 1 bar absolute to 10 bar absolute, and the operating temperatures in the so-called
"standard cryogenic operation" range from 20 K (Kelvin) to approximately 30 K. That is, the cryogenic
hydrogen, contained in the storage vessel (or more specifically in the inner tank), exhibits these physical
values, which lie in the so-called sub-critical range in the pressure density diagram of the hydrogen (pg.
1, paragraph 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filling date of the claimed invention to modify the installation for storing and distributing
liquefied hydrogen of Newton by making the liquefier is configured in order to produce and supply the
storage facility with hydrogen at a temperature lower by 0.1 to 12 K with respect to the bubble point of
hydrogen at the storage pressure as a matter of routine optimization in order to enhance safety in
storing the liquid hydrogen by keeping the pressure and temperature within desired suitable range since
“where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover
optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A.).
Regarding claim 10, Newton and Brunner as modified by Hakamada disclose the installation as
claimed in claim 8 (see the combination of references used in the rejection of claim 8 above),
However, Newton does not expressly disclose the liquefier is configured in order to produce and
supply the storage facility with hydrogen at a temperature of between 20.4 K and 33 K for a storage
pressure of between 1.05 and 12 bar and/or to produce and supply the storage facility with hydrogen at
a temperature of between 15 K and 27.1 K for a storage pressure of between 1.05 and 5 bar.
Brunner, in the same field of endeavor, teaches the typical operating pressure of this storage
vessel ranges from 1 bar absolute to 10 bar absolute, and the operating temperatures in the so-called
"standard cryogenic operation" range from 20 K (Kelvin) to approximately 30 K. That is, the cryogenic
hydrogen, contained in the storage vessel (or more specifically in the inner tank), exhibits these physical
values, which lie in the so-called sub-critical range in the pressure density diagram of the hydrogen (pg. 1, paragraph 4). 
Therefore, it would have been obvious to one having ordinary skill in the art before the
effective filling date of the claimed invention to modify the installation for storing and distributing
liquefied hydrogen of Newton by making the liquefier is configured in order to produce and supply the
storage facility with hydrogen at a temperature of between 20.4 K and 33 K for a storage pressure of
between 1.05 and 12 bar and/or to produce and supply the storage facility with hydrogen at a
temperature of between 15 K and 27.1 K for a storage pressure of between 1.05 and 5 bar as a matter of
routine optimization since “where the general conditions of a claim are disclosed in the prior art, it is not
inventive to discover optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A.).
Claim(s) 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and
Brunner as modified by Hakamada as applied to claim 9 above, and further in view of E. E. Reed (US
Patent No. 3,210,953), hereinafter Reed.
Regarding claim 11, Newton and Brunner as modified by Hakamada disclose the installation as
claimed in claim 9 (see the combination of the references used in the rejection of claim 9 above).
However, Newton and Brunner as modified by Hakamada do not disclose wherein the vaporized
gas recovery pipe comprises a valve which makes it possible to isolate the mobile tank from the storage facility.
Reed, in the same field of endeavor teaches wherein the vaporized gas recovery pipe comprises
a valve which makes it possible to isolate the mobile tank from the storage facility (figure 1, shut-off valves 17).
Therefore, it would have been obvious before the effective filling date of the claimed invention
to modify the installation for storing and distributing liquefied hydrogen of Newton with the valve of
Reed. One of ordinary skill in the art would have been motivated to make this modification because It is
preferred to have it [vapors] remain in the tanks unless the entire system is to be emptied for repair
purposes (Reed, col. 2, lines 22-24).
Regarding claim 12 Newton, Brunner, and Hakamada as modified by Reed disclose the
installation as claimed in claim 11 (see the combination of the references used in the rejection of claim 11 above), wherein the liquefier (figure 1d, heat exchange device 81) is configured in order to produce
and supply the mobile tank with hydrogen at a temperature of between 15 K and 27.1 K while retaining the pressure and the mass of hydrogen in the mobile tank via direct reliquefication. Further, the liquefier of Newton has the same structure as the claimed invention and is capable of functioning in the claimed manner.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and Brunner
as modified by Hakamada.
Regarding claim 13, Newton and Brunner as modified by Hakamada disclose the installation as
claimed in claim 8 (see the combination of references used in the rejection of claim 8 above), wherein
the storage facility comprises a hydrogen gas phase and a hydrogen liquid phase (figure 1d, storage
vessel 84 shows an upper compartment containing vapor and a lower compartment containing a liquid).
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and Brunner
as modified by Hakamada.
Regarding claim 14, Newton and Brunner as modified by Hakamada disclose the installation as
claimed in claim 13 (see the combination of references used in the rejection of claim 13 above), wherein
the hydrogen gas and liquid phases of the storage facility have different respective temperatures
(Newton, col.4, lines 68-69, liquid hydrogen may be withdrawn from the storage vessel 84; col. 8, lines
6-7, hydrogen vapor withdrawn from the storage vessel 84 through conduit 200). Further, although
Newton does not explicitly disclose the respective temperatures of the liquid and gas phases in the
storage facility, it is known in the art that in order for a fluid to be in two phases in the same container
at a singular pressure, the fluid would have to be at different temperatures in the liquid and gas phases.
Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and
Brunner as modified by Hakamada.
Regrading claim 15, Newton and Brunner as modified by Hakamada disclose the installation as
claimed in claim 8 (see the combination of references used in the rejection of claim 8 above), wherein the outlet of the liquefier is connected to the liquid hydrogen storage facility via a pipe emerging in the
liquid phase of the storage facility (Hakamada, figure 1 shows boil-off gas introduction pipe 17 emerging
into the liquid phase of liquid hydrogen storage tanks 19, 20). The recitation “wherein the outlet of the
liquefier is connected to the liquid hydrogen storage facility via a pipe emerging in the liquid phase of
the storage facility” is a result of the modification of references used in the rejection of claim 8.
Regrading claim 16, Newton and Brunner as modified by Hakamada disclose the installation as
claimed in claim 8 (see the combination of references used in the rejection of claim 8 above), wherein
the storage facility (Newton, figure 1d, storage vessel 84) is configured in order to concentrate the
thermal inputs in the part containing the gas phase. Further, the storage facility of Newton has the same
structure therefore it is capable of functioning in the claimed manner.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Newton and Brunner
as modified by Hakamada as applied to claim 8 above, and further in view of Cajiga et al. (US
2018/0100622), hereinafter Cajiga.
Regrading claim 17, Newton and Brunner as modified by Hakamada disclose the installation as
claimed in claim 8 (see the combination of references used in the rejection of claim 8 above).
However, Newton and Brunner as modified by Hakamada do not disclose wherein the storage
facility is suspended or supported by structural maintenance elements predominantly connected to the
upper part of the storage facility.
Cajiga, in the same field of endeavor teaches wherein the storage facility is suspended or
supported by structural maintenance elements predominantly connected to the upper part of the
storage facility (figure 3, support legs 302, fuel storage tanks 308, and structural mounting brackets 322,
pg. 2, paragraph 24, a plurality of support legs 302 anchored or otherwise in contact with the ground
306, and supporting a plurality of fuel storage tanks 308 in an elevated position above the ground 306).
Further, figure 3 shows brackets 322 mounted above the centerline of the fuel storage tanks 308.
Therefore, it would have been obvious before the effective filing date of the claimed invention
to modify the installation for storing and distributing liquefied hydrogen of Newton with the structural
maintenance elements of Cajiga. One of ordinary skill in the art would have been motivated to make this
modification because once a fuel tank is found to be dysfunctional, the cost of repairing and replacing
the faulty underground fuel tank can be extremely expensive (Cajiga, pg.1, paragraph 5).
Response to Arguments
Applicant's arguments filed November 17th, 2022 have been fully considered but they are not persuasive. The applicant argues on that one reviewing Brunner '083 and, in particular, reviewing the state diagram in Figure 1, would realize that the hydrogen is stored (i.e. points b and c) at supercritical pressure (i.e. 20 bara). The instant claims require the storage pressure at 2.5 bara, which is well below the supercritical region. The skilled artisan would know that the term "bubble point" has no meaning in the supercritical region, regardless of what the specific temperature is. Hence, one skilled in the art reviewing Brunner '083 would not find that it remedies this deficiency in Newton '809.
Applicants further argues that this is further reinforced in instant claim 1, wherein it is required that the hydrogen be stored in the tank "at a temperature between the saturation temperature at the pressure of the liquid and a temperature above the solidification temperature of hydrogen". Again, the skilled artisan would recognize that these terms simply do not apply to hydrogen that is in the supercritical region. Applicant’s arguments are not persuasive. 
The Examiner argues the Applicant is not addressing the section of the prior art (Brunner ‘083) cited by the Examiner. Applicant’s arguments are drawn to figure 1 of Brunner ‘083, while the rejection cites paragraph 4, which applicant has not addressed.
Brunner ‘083 discloses that a hydrogen storage vessel typically has an operating pressure range between 1 bar and 10 bar absolute and an operating temperature or “standard cryogenic operation” range between 20 K and approximately 30 K (paragraph 4). The operating pressure range disclosed by Brunner ‘083 of 1 bar to 10 bar includes the limitation of 2.5 bar required by claim 1 of the claimed invention. The operating temperature or “standard cryogenic operation” range between 20 K and approximately 30 K disclosed by Brunner includes a portion of the temperature range required by claim 1 of the claimed invention, more specifically the portion of the range from 20 K to 23.7 K. Further, as stated above in the rejection of claim 1, It would have been obvious to one of ordinary skill in the art  before the effective filing date of the claimed invention to make this modification as a matter of routine optimization in order to enhance safety in storing the liquid hydrogen by keeping the pressure and temperature within desired suitable range since “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A.). As such, the Examiner’s citation from paragraph 4 of Brunner ‘083 as applied to Newton meets all the limitations of claim 1 that are not met by Newton and the Applicant has not presented a persuasive argument against the citation relied upon by the Examiner; and thus the rejection is maintained.
Applicant’s arguments with respect to claims 2-17 have been considered moot as the rejection
of claim 1 is maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                                        12/1/2022

/BRIAN M KING/Primary Examiner, Art Unit 3763